7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 8/19/22 as being acknowledged and entered.  By this amendment claims 21-27 are canceled and claims 1-20 are pending.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PGPub 2019/0355737).
Claim 1:  Lee (737) teaches (Fig. 3) a three-dimensional (3D) semiconductor memory device comprising: a substrate including a first connection region (EA2) and a second connection region (EA1) in a first direction and a cell array region (MA) between the first and second connection regions; and a first block structure on the substrate, the first block structure having a first edge, wherein the first block structure has a first width (BLK1) on the cell array region, wherein the first block structure has a second width (EA2b)) on the first connection region, wherein the first block structure has a third width (EA1b) on the second connection region, wherein the first width, the second width and the third width are parallel to a second direction intersecting the first direction, and each of the first, second, and third widths extend from the first edge towards an edge opposite the first edge, and wherein the first width is less than the second width and is greater than the third width.  
Claim 2:  Lee (737) teaches (Fig. 3) a second block structure and a third block structure spaced apart from the first block structure in the second direction; a first block separation region separating (MS2) the first block structure and the second block structure from each other; and a second block separation (MS1) region separating the second block structure and the third block structure from each other,2Atty. Dkt. No. 8947-001471-US U.S. Application No. 16/802,736wherein the first block separation region is spaced apart from the second block separation region.  
Claim 3:  Lee (737) teaches (Fig. 3) a second block structure spaced apart from the first block structure in the second direction, wherein the second block structure is symmetrical with the first block structure or has a shape in which the first block structure is rotated 180 degrees in a plan view.  
Claim 4:  Lee (737) teaches (Fig. 3) an end sidewall of the first block structure is aligned with an end sidewall of the second block structure on the first connection region when viewed in a plan view, and wherein another end sidewall of the first block structure is aligned with another end sidewall of the second block structure on the second connection region when viewed in a plan view.  
Claim 5:  Lee (737) teaches (Fig. 3) a second block structure spaced apart from the first block structure in the second direction, wherein the second block structure has the first width (BLK2) on the cell array region,3Atty. Dkt. No. 8947-001471-USU.S. Application No. 16/802,736 wherein the second block structure has the third width (EA1a) on the first connection region, and wherein the second block structure has the second width (EA2a) on the second connection region.  
Claim 6:  Lee (737) teaches (Fig. 3) a sum of the second width and the third width corresponds to twice the first width.  The claim language does not require them to be equal.  Further, it is noted that it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Claim 7:  Lee (737) teaches [0079-081] the first block structure comprises: a lower stack structure comprising a plurality of lower electrodes vertically stacked on the substrate; and intermediate stack structures comprising a plurality of intermediate electrodes vertically stacked on the lower stack structure, wherein the intermediate stack structures expose the lower stack structure, wherein the intermediate stack structures are offset from each other in the first direction.  
Claim 8:  Oh teaches (Fig. 7) the intermediate electrodes in each of the intermediate stack structures include sidewalls exposed in the first direction and vertically aligned with each other.  
Claim 9:  Lee (737) teaches [0079-081] the first block structure further comprises: an upper stack structure on a plurality of the intermediate stack structures, wherein the upper stack structure comprises: n upper electrodes spaced apart from each other in the second direction and at the same height, wherein end portions of the intermediate electrodes constituting one of the intermediate stack structures form a staircase structure in the second direction, and wherein the number of the intermediate electrodes forming the staircase structure is greater than n and is less than 2n.  
Claim 10:  Lee (737) teaches (Fig. 4A, 7A, 7B) [0085] the lower electrodes constituting the lower stack structure form a staircase shape on the first connection region, wherein a lowermost lower electrode of the lower electrodes is exposed on both the first connection region and the second connection region, the 3D semiconductor memory device further comprising: a first contact plug being in contact with the lowermost lower electrode on the first connection region; and a second contact plug being in contact with the lowermost lower electrode on the second connection region.  
Claim 11:  Lee (737) teaches (Fig. 4A, 7A, 7B) the first block structure comprises: a first lower electrode at a lowermost position, 5Atty. Dkt. No. 8947-001471-US U.S. Application No. 16/802,736 wherein the first lower electrode on the first connection region comprises: a first electrode portion adjacent to the cell array region; a second electrode portion spaced apart from the first electrode portion; and a third electrode portion connecting the first electrode portion and the second electrode portion, and wherein the first electrode portion has the first width, and the second electrode portion has the second width.  
Claim 12:  Lee (737) teaches (Fig. 4A, 7A, 7B) a sidewall of the third electrode portion has a diagonal profile or a staircase-shaped profile when viewed in a plan view.  
Claim 13:  Lee (737) teaches (Fig. 4A, 7A, 7B) [0076] a dummy stack structure on the intermediate stack structure on the first connection region, wherein the dummy stack structure comprises vertically stacked dummy electrodes, and wherein the dummy electrodes form a staircase structure.  
Claim 14:  Lee (737) teaches (Fig. 4A, 7A, 7B) the first block structure has a first length parallel to the first direction on the first connection region, wherein the first block structure has a second length parallel to the first direction on the second connection region, and wherein the first length is equal to the second length.  

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PGPub 2020/0227434).
Claim 18:  Lee (434) teaches (Fig. 7-8) a three-dimensional (3D) semiconductor memory device comprising: a substrate including a first connection region (CNR1) and a second connection region (CNR2) in a first direction and a cell array region (CAR) between the first and second connection regions; and a first block structure disposed on the substrate (1), wherein the first block structure comprises: first lower electrodes (LST) at a lowermost position; and first upper electrodes (DST2) at an uppermost position, wherein the first upper electrodes are spaced apart from each other in a second direction intersecting the first direction and have line shapes extending in the first direction, wherein each of the first upper electrodes has a first width parallel to the second direction,8Atty. Dkt. No. 8947-001471-US wherein the first lower electrodes are spaced apart from each other in the second direction intersecting the first direction, U.S. Application No. 16/802,736wherein each of the first lower electrode includes a protrusion laterally protruding from a sidewall of an outermost one of the first upper electrodes on one of the first and second connection regions, wherein each of the protrusion has a second width parallel to the second direction, and wherein the second width ranges from one to three times the first width, the second width of each of the protrusions decreasing form a lowermost first lower electrode to an uppermost first lower electrode (Fig. 8).  
Claim 19:  Lee (434)  teaches (Fig. 8) the first block structure has a third width on the cell array region, wherein the first block structure has a fourth width on the one of the first and second connection regions, wherein the first block structure has a fifth width on the other of the first and second connection regions, wherein the third width, the fourth width and the fifth width are parallel to the second direction, and wherein the third width is greater than the fifth width and is less than the fourth width.  
Claim 20:  Lee (434) teaches [0055] the first lower electrode is exposed on both the first connection region and the second connection region, the 3D semiconductor memory device further comprising: a first contact plug being in contact with the first lower electrode on the first connection region; and 9Atty. Dkt. No. 8947-001471-US U.S. Application No. 16/802,736a second contact plug being in contact with the first lower electrode on the second connection region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claims 15-17 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 15, specifically the separation regions having a stair case shape when viewed in a plan view.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814